DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The electrically conducting ring - 842.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "“the guide roller” lacks antecedent basis, “around which the cable is bent and wound in the first guide roller set” appears to imply this was already claimed but it was not.  Also, “other guide rollers” is indefinite as it is unclear what other guide rollers applicant is referring to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 2010/0163343).
Claim 1: Stone discloses a backpack for emergency escape, comprising a harness (Fig. 1; 114) bound to a user, and a controlled descent mechanism (Fig. 1; 100); wherein the controlled descent mechanism comprises an anchor support (Fig. 4; 28), a hub (Fig. 4; 25) mounted on the anchor support, and a centrifugal speed reduction damper (Fig. 3; 1) fitted with the hub, a cable being wound around the hub (Fig. 8); and wherein a cable take-up actuating mechanism is further provided on the anchor support, and the cable take-up actuating mechanism (Fig. 12; 614), a transmission mechanism (Fig. 12; 622) connected with the electric motor (Fig. 12), and a synchronous wheel connected (Fig. 12; 632) with the transmission mechanism, the synchronous wheel actuating the hub to rotate reversely (para [0041]).  
Claim 2: Stone et al. discloses the backpack according to claim 1, wherein a battery (Fig. 12; 616) is further provided on the anchor support, the battery being electrically connected with the electric motor (Fig. 12; 614), one side of the anchor support being provided with a battery plug socket, the battery being plugged in the battery plug socket (Fig. 12).  
Claim 4: Stone et al. discloses the backpack according to claim 1, wherein an accommodation cavity is formed on the anchor support, the transmission mechanism and the synchronous wheel being mounted in the accommodation cavity (Fig. 4).  
Claim 5: Stone et al. discloses the backpack according to claim 1, wherein the centrifugal speed reduction damper comprises a rotating spindle (Fig. 3; 2), centrifugal damping blocks symmetrically disposed (Fig. 5A), guide rods fixedly connected with the centrifugal damping blocks (Fig. 5A), and a hollow guiding conduit connected vertically and securely to the spindle (Fig. 3), the guide rods being respectively inserted from two ends of the hollow guiding conduit (Fig. 5A), a spring being disposed between the two guide rods (Fig. 5A and para [0032]), the spring being disposed in the hollow guiding {YB:00926833.DOCX }International Application Serial No. PCT/CN2017/107251Page 6 of 9Preliminary AmendmentDated: December 13, 2019conduit (Fig. 5A para [0032]), such that when the spindle rotates, the centrifugal damping blocks abut against the inner wall of the hub under the action of a centrifugal force (Fig. 5A and para [0032]).
Claim 6: Stone et al. discloses the backpack according to claim 5, wherein a damping chamfer (Fig. 5A) is formed on each of the centrifugal damping blocks (Fig. 5A), a damping (Fig. 5B), and the damping chamfers and the sidewall of the damping groove are in fricative contact (Fig. 5A and para [0032]).  
Claim 7: Stone et al. discloses the backpack according to claim 5, wherein the hub (Fig. 8) actuates the spindle (Fig. 3; 2) to rotate via a planetary gear transmission mechanism (Fig. 9), the spindle driving the centrifugal damping blocks (Fig. 5A) to rotate, the rotating direction of the centrifugal damping blocks being contrary to the rotating direction of the hub, the synchronous wheel (Fig. 12; 632) being fixed on the spindle (Fig. 5A and para [0032]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2010/0163343) as applied to claim 1 above, and in view of Gal et al. (US 2007/0261921).
Claim 3: Stone et al. discloses the backpack according to claim 1, but fails to disclose that the transmission mechanism is a timing belt, and the synchronous wheel is a timing pulley, the electric motor being connected with the timing pulley via the timing belt. 
However, Gal et al. teaches a timing belt (Fig. 11; 122), a timing pulley (Fig. 11; 120), and the electric motor (Fig. 11; 124) being connected with the timing pulley via the timing belt. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission mechanism and Stone et al. to include a timing pulley and timing belt, as taught by Gal et al., to rotate the electric motor, reducing the overall weight of the mechanism while adding efficiency. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2010/0163343) as applied to claim 1 above, and further in view of Chen CN 205460533.
Claim 8: Stone et al. discloses the backpack according to claim 1, wherein the anchor support is configured with a cable take-up and pay-off guiding mechanism but fails to disclose the guiding mechanism including a first guide roller set and a second guide roller set which are arranged perpendicular to each other, the first guide roller set and the second guide roller set respectively including two guide rollers, wherein the diameter of the guide roller, around which the cable is bent and wound in the first guide roller set, is greater than diameters of other guide rollers.  
However, Chen teaches a guiding mechanism including a first guide roller set (Fig. 3; 41) and a second guide roller set (Fig. 3, 42) which are arranged perpendicular to each other (Fig. 3), the first guide roller set and the second guide roller set respectively including two guide rollers, wherein the diameter of the guide roller, around which the cable is bent and wound in the first guide roller set, is greater than diameters of other guide rollers (Fig. 2; 41).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission mechanism and synchronous wheel of Stone et al. to include a guiding mechanism with a first guide roller set and a second guide roller set which are arranged perpendicular to each other, the first guide roller set and the second guide roller set respectively including two guide rollers, wherein the Chen, to wind up the cable while reducing stress on the cable and preventing tangling. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2010/0163343) as applied to claim 1 above, and further in view of Santos Junior (US 2015/0345157).
Claim 9: Stone et al. discloses the backpack according to claim 1, but fails to disclose a travel switch electrically connected with the cable take-up actuating mechanism is further provided on the anchor support, the free end of the cable being provided with an expanded portion, the expanded portion snap-acting on the travel switch.  
However, Santos Junior discloses a travel switch electrically connected with the cable take-up actuating mechanism is further provided on the anchor support, the free end of the cable being provided with an expanded portion (Fig. 8; 20), the expanded portion snap-acting on the travel switch (Fig. 8; 14).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable take-up mechanism of Stone et al. to include a travel switch, as taught by Santos Junior, to stop the cable take-up when the cable has reached the end of travel in order to prevent damage to the cable and motor.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635